                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION


ELIZABETH REYES ROMERO and,                                     6:18-cv-01184-MK
ROLANDO VAZQUEZ DIAZ,                                       OPINION AND ORDER

            Plaintiffs,
      v.

MICHAEL R. POMPEO, Secretary of
State, U.S. Department of State, CARL
RISCH, Assistant Secretary for Consular
Affairs, U.S. Department of State,
DARIA L. DARNELL, Consul General of
the Consulate General of the United States
of America, Ciudad Juarez, JANE DOE, U.S.
Consular Officer, Consulate General of the
United States of America, Ciudad Juarez,

            Defendants.



AIKEN, District Judge:

      Magistrate    Judge    Mustafa   Kasubhai     has   filed   his   Findings   and

Recommendation ("F&R") (doc. 28) recommending that the Court GRANT

defendants' Motion to Dismiss (doc. 23) and DISMISS this case with prejudice. This

case is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).


PAGE I-ORDER
       No objections have been timely filed.         Although this relieves me of my

obligation to perform a de novo review, I retain the obligation to "make an informed,

final decision." Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir.

1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114,

1121-22 (9th Cir. 2003) (en bane). The Magistrates Act does not specify a standard

of review in cases where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1

(D. Or. May 7, 2012).           Following the recommendation of the Rules Advisory

Committee, I review the F&R for "clear error on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District

Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55,

64 n.6 (2002) (stating that, "[i]n the absence of a clear legislative mandate, the

Advisory Committee Notes provide a reliable source of insight into the meaning of' a

federal rule). Having reviewed the file of this case and Magistrate Judge Clarke's

order, I find no clear error.

       Thus, I adopt Magistrate Judge Kasubhai's F&R (doc. 28) in its entirety.

Defendants' Motion to Dismiss (doc. 23) is GRANTED. Accordingly, this action is

DISMISSED, with prejudice.

       IT IS SO ORDERED.

       Dated thiscl</";fa-y of January, 2020.




                                         Ann Aiken
                                 United States District Judge



PAGE 2 - ORDER
